McCLELLAN, J.
The record proper in this transcript is free from irregularity. The bill of exceptions fails to show that any exception was reserved, in any manner, to any action or ruling of the trial court on the trial. It purports to set out substantially all of the evidence, and it is apparent from it that the evidence was insufficient to warrant a conviction of the offense charged in the indictment. The trial court had jurisdiction of the subject-matter and of the person. Having complete jurisdiction, and the judgment being-grounded in a verdict accurately responding to the indictment, the adjudication of guilt, and the sentence therefor, cannot be void.
In respect of cases in the category to which this case belongs, the jurisdiction this court has is appellate only. Review here, in such cases, is limited to those matters upon which action or ruling at nisi prius was invoked and had. Accordingly, where, the evidence is deemed insufficient to warrant a conviction a ruling of the trial court on that proposition must be properly (usually by special instruction requested) invited, in order to invoke or justify a review of the question, so raised below, by this appellate court. Such is the settled rule, on principle and in practice, by which this court is bound. The following decisions of this court, *89among others, are in point, and sustain the rule stated: Knapp v. McBride, 7 Ala. 19; Skinner v. State, 30 Ala. 524; Hubbard v. State, 72 Ala. 164; Dentler v. State, 112 Ala. 70, 20 South. 592; Bowdon v. State, 91 Ala. 61, 8 South. 694; Ex parte Knight, 61 Ala. 482.
There being no question reserved for review in this appellate court, the judgment below must be affirmed.
Affirmed.
Dowdell., C. J., and Anderson, Sayre, and Evans, JJ., concur.